Name: Commission Regulation (EEC) No 1016/84 of 12 April 1984 prolonging for the second time the temporary suspension of the advance fixing of the import levy for maize and common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 4 . 84 Official Journal of the European Communities No L 101 /37 COMMISSION REGULATION (EEC) No 1016/84 of 12 April 1984 prolonging for the second time the temporary suspension of the advance fixing of the import levy for maize and common wheat 1000/84 (4), temporarily suspended advance fixing of the import levy for maize and common wheat ; whereas the reasons which led to that suspension still exist ; whereas it is important, therefore, to continue that measure for a limited period, which will make it possible to monitor the situation ; Whereas the Management Committee for cereals has not delivered an opnion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first subparagraph of Article 1 5 (7) thereof, Whereas Article 15(7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger, having regard to the situa ­ tion on the world cereals market, that, if existing arrangements are adhered to, levies could be fixed in advance in the short term for quantities considerably greater than the quantities which might be expected under more normal conditions ; Whereas Commission Regulation (EEC) No 958/84 of 6 April 1984 (3), as amended by Regulation (EEC) No Article 1 In Article 1 of Regulation (EEC) No 958/84 ' 12 April 1984' is hereby replaced by ' 18 April 1984'. Article 2 This Regulation shall enter into force on 13 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 97 . 7 . 4 . 1984, p. 25 . (4) OJ No L 100, 12 . 4. 1984, p. 17 .